Citation Nr: 0825455	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to medications for TMJ. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from April 1992 to August 
1997. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 


FINDINGS OF FACT

1.  Service treatment records are not available.

2.  The veteran's current TMJ is not causally related to 
active service.

3.  A gastrointestinal disorder is not currently shown. 


CONCLUSIONS OF LAW

1.  TMJ was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2007).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active duty service; a gastrointestinal 
disorder is not shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
a stomach condition and for TMJ. He asserts that he acquired 
TMJ during active service and that he has had stomach 
problems from taking so much pain relief medicine over the 
years for his TMJ.  Each of these claims will be addressed 
separately below.

TMJ

Despite multiple attempts to associate them with the claims 
file, the veteran's service treatment records are 
unavailable.  As such, the Board is obligated to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  It is, indeed, 
unfortunate that these records are unavailable; however, a 
grant of service connection requires an etiological link 
between the claimed in-service injury and the currently 
claimed disability. 

The only post-service evidence reflecting a diagnosis of TMJ 
is a March 2006 letter from the Department of Defense (DoD) 
to the veteran stating that he was medically disqualified for 
entry into the Armed Forces due to TMJ.  Multi-year VA 
treatment records, however, do not reflect complaints of or 
treatment related to TMJ.  Thus, other than the one reference 
to TMJ in 2006, nearly 10 years after the veteran's discharge 
from active duty, there is no indication of when he was 
diagnosed.

The Board has considered the veteran's statements that his 
TMJ began while he was on active duty. In this regard, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran contends that his TMJ started when he served in 
the U.S. Navy. The Board has weighed the statements of the 
veteran against the absence of documented complaints or 
treatment following active duty discharge and finds that his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the competent evidence does not otherwise show that 
TMJ is causally related to active duty service.  
Specifically, the single reference to a diagnosis of TMJ from 
DoD did not provide an opinion nor indicate a relationship 
between the veteran's TMJ and active duty.  As such, no 
health care professional has established a medical nexus 
between TMJ and active duty.

The Board has considered the veteran's statements asserting a 
relationship between his currently-diagnosed TMJ and active 
duty service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the absence of post-service treatment for TMJ and, by 
implication, the absence of a medical nexus than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

Even accepting that the veteran has a current diagnosis of 
TMJ, in light of the amount of time that has elapsed since 
military service without documented treatment, and the 
absence of a medical nexus between his current complaints and 
active duty, and the preponderance of evidence is against the 
claim and the appeal is denied. 

Gastrointestinal Disorder

As mentioned above, the veteran's service treatment records 
unfortunately are not available for review.  Nonetheless, 
after a review of the claims file, the Board finds that the 
weight of evidence is against the claim.

First, the veteran maintains that his gastrointestinal 
disorder was caused by medications that he needed for TMJ.  
He asserts that TMJ should be service-connected, the 
gastrointestinal disorder should be service connected as 
well.  

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2003, the amendment is not 
applicable to the current claim. 

To the extent that the veteran contends that a 
gastrointestinal disorder is due to TMJ, the claim for 
secondary service connection fails because TMJ is not 
service-connected.  Because he is not service-connected for 
the underlying condition claimed, there can be no reasonable 
claim on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310 (2007) and Allen v. Brown, 7 Vet. App. 439 (1995).  

Next, and more significantly, post-service evidence does not 
reflect complaints of, treatment for, or a diagnosis related 
to a gastrointestinal disorder.  Specifically, while 
treatment records reflect complaints of upper respiratory 
infection and pharyngitis, among other things, he reported no 
gastrointestinal complaints while receiving treatment for 
other problems.  

Based on the above, the weight of evidence does not show that 
the veteran has been diagnosed with a chronic 
gastrointestinal disorder.  As such, the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2003 (TMJ only), November 2004, 
and October 2005 that fully addressed all four notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a medical nexus opinion is not required 
to make a decision in the claim.  Of note, the evidence of 
record does not document post-service treatment for a 
gastrointestinal disorder or TMJ.  On these facts, an 
examination is not required under McLendon.  Further, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). Specifically, the RO has obtained VA 
outpatient treatment records and made numerous documented 
attempts to retrieve the veteran's service treatment records. 

The claims file contains significant documentation confirming 
the various attempts to locate the veteran's service 
treatments records.  Additionally, records were requested 
from the Naval Medical Center in San Diego, California, and 
the Naval Medical Center in Portsmouth, Virginia, in response 
to his specific assertion, received in a July 2005 statement 
in support of his claim, that these records would verify a 
diagnosis of TMJ and gastrointestinal disorder.  However, 
correspondences from both of these medical centers confirmed 
that no records were found relating to the veteran. 

Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a gastrointestinal disorder is denied. 

Service connection for TMJ is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


